Name: 78/892/ECSC: Council Decision of 16 October 1978 designating four representative organizations required to draw up lists of candidates for the Consultative Committee of the European Coal and Steel Community
 Type: Decision
 Subject Matter: nan
 Date Published: 1978-11-08

 Avis juridique important|31978D089278/892/ECSC: Council Decision of 16 October 1978 designating four representative organizations required to draw up lists of candidates for the Consultative Committee of the European Coal and Steel Community Official Journal L 314 , 08/11/1978 P. 0005 - 0005 Greek special edition: Chapter 01 Volume 2 P. 0112 **** COUNCIL DECISION OF 16 OCTOBER 1978 DESIGNATING FOUR REPRESENTATIVE ORGANIZATIONS REQUIRED TO DRAW UP LISTS OF CANDIDATES FOR THE CONSULTATIVE COMMITTEE OF THE EUROPEAN COAL AND STEEL COMMUNITY ( 78/892/ECSC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN COAL AND STEEL COMMUNITY , AND IN PARTICULAR ARTICLE 18 THEREOF , WHEREAS FOR THE PURPOSE OF RENEWING THE CONSULTATIVE COMMITTEE OF THE EUROPEAN COAL AND STEEL COMMUNITY FOR A PERIOD OF TWO YEARS , THE COUNCIL , BY ITS DECISION OF 2 AUGUST 1978 , REQUIRED THE REPRESENTATIVE ORGANIZATIONS TO DRAW UP LISTS OF TWICE AS MANY CANDIDATES AS THERE WERE SEATS ALLOCATED TO THEM ; WHEREAS ON THAT OCCASION THE COUNCIL DECIDED TO DEFER DISTRIBUTION OF THE SEATS ALLOCATED TO THE FRENCH WORKERS ' ORGANIZATIONS , HAS DECIDED AS FOLLOWS : SOLE ARTICLE THE WORKERS ' REPRESENTATIVE ORGANIZATIONS LISTED BELOW ARE HEREBY REQUIRED TO DRAW UP LISTS OF CANDIDATES ON THE BASIS OF WHICH THEIR REPRESENTATIVES ON THE CONSULTATIVE COMMITTEE OF THE EUROPEAN COAL AND STEEL COMMUNITY SHALL BE APPOINTED IN NUMBERS EQUAL TO THOSE SHOWN FOR EACH ORGANIZATION : FRANCE : CONFEDERATION GENERALE DU TRAVAIL:ONE SEAT ; CONFEDERATION FRANCAISE DEMOCRATIQUE DU TRAVAIL:ONE SEAT ; CONFEDERATION FRANCAISE DES TRAVAILLEURS CHRETIENS:ONE SEAT ; CONFEDERATION GENERALE DU TRAVAIL - FORCE OUVRIERE:ONE SEAT . DONE AT LUXEMBOURG , 16 OCTOBER 1978 . FOR THE COUNCIL THE PRESIDENT K . VAN DOHNANYI